[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAR 5, 2010
                            No. 09-13427                       JOHN LEY
                        Non-Argument Calendar                    CLERK
                      ________________________

                       Agency Nos. A088-151-765
                            A088-151-766

ERIKA TATIANA WONG DE ABANTO,
DAVID GUSTAVO ABANTO LAMAS,
GUSTAVO ROBERTO ABANTO WONG,
DAVID ALFREDO ABANTO WONG,

                                                                     Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 5, 2010)

Before BLACK, HULL and ANDERSON, Circuit Judges.

PER CURIAM:
       Erika Tatiana Wong de Abanto, a citizen of Peru, petitions for review of the

Board of Immigration Appeals’s (“BIA”) decision affirming the Immigration

Judge’s (“IJ”) order denying her application for asylum and withholding of

removal under the Immigration and Nationality Act (“INA”) and for relief under

the United Nations Convention Against Torture (“CAT”). After review, we

dismiss in part and deny in part the petition.

                                     I. BACKGROUND

       On May 10, 2005, Wong de Abanto and her family were admitted to the

United States on non-immigrant visitor visas and stayed past November 9, 2006,

the date their visas expired. On December 4, 2006, Wong de Abanto filed her

asylum application.1 Wong de Abanto claimed that she had been persecuted in

Peru by a rebel group called Shining Path2 because of her political opinion.3 The


       1
        Wong de Abanto’s husband, David Gustavo Abanto-Lamas, and their two sons, Gustavo
Roberto Abanto Wong and David Alfredo Abanto Wong, were included on her asylum
application as derivative beneficiaries. Although our opinion refers to Wong de Abanto, our
holding as to the asylum claim applies equally to her family. As to the withholding of removal
claim, “there are no derivative benefits associated with the grant of withholding of removal.”
Delgado v. U.S. Att’y Gen., 487 F.3d 855, 862 (11th Cir. 2007). Thus, we deny the petition as to
her family’s claim of withholding of removal on that basis.
       2
         The U.S. State Department’s 2007 Country Report on Human Rights Practices in Peru
states that Shining Path is a terrorist organization linked to narcotics trafficking. According to
the report, during 2007, Shining Path killed several police officers and sometimes established
roadblocks in certain regions of Peru. The report did not contain any incidents of politically
motivated violence, harassment or extortion by Shining Path.
       3
        In Wong de Abanto’s asylum application, the box for “membership in a particular social
group” persecution was also checked. However, Wong de Abanto never advanced this ground
before the IJ or the BIA and has not raised it in this Court.
                                                   2
Department of Homeland Security served Wong de Abanto with a Notice to

Appear (“NTA”), charging her with removability. Wong de Abanto admitted the

allegations in the NTA and conceded removability.

      According to Wong de Abanto’s asylum application and hearing testimony,

Wong de Abanto began working for the Bank of Credit in Peru in 1994. She was

an active member of President Alberto Fujimori’s Cambio 90 New Majority Party

from 1995 until 2000. As such, Wong de Abanto participated in vaccination and

Christmas campaigns and eventually became the party’s Coordinator of Events and

Social Promotion. She indirectly participated in President Fujimori’s political

movement by collecting reports from rice farmers who were bank clients. Wong

de Abanto’s active involvement in the Cambio 90 New Majority Party ended in

2000, which was when President Fujimori’s administration ended.

      In 2003, Wong de Abanto was promoted to branch manager and was

transferred to the bank’s office in Leguia, Peru. Shortly after, on October 6, 2003,

Wong de Abanto received a phone call from a member of Shining Path demanding

that she give the group information about the bank’s big agriculture and business

clients who had helped the government. When Wong de Abanto did not provide

the information, Shining Path began calling her at home, prompting her to move to

her mother’s house.



                                          3
      On November 4, 2003, three men kidnapped Wong de Abanto as she left

work in a taxi cab. The men held a gun at her neck and blindfolded her. The men

called her a “damn piece of shit Chinese,” and told her that she “was going to

cooperate now and that’s what happens to traitors” and that “[t]his is happening to

you for not collaborating with our cause and for not helping in the release of

President Gonzalo, fucking sold to the imperialism.” When they reached the

countryside, the men removed Wong de Abanto from the taxi and forced her into a

chair. The group’s leader identified himself as the chief of “Proseguir,” a faction

of Shining Path. The chief pulled Wong de Alberto’s hair, rubbed his hands

between her legs, and forced what she believed was a weapon into her mouth. The

chief spoke into her ear, telling her that if she did not give them the information

they demanded, they would abduct her son, take him into the jungle and

indoctrinate him with their Marxist ideology.

      According to Wong de Abanto, the men knew that she had worked with the

Cambio 90 New Majority Party and “that because of [her] position in the Bank,

[she] had clear access to the personal and commercial information of the clients.”

The men wanted Wong de Abanto to give them names, addresses and bank

statements of important clients who had been supported by the government. The

men returned Wong de Abanto to the taxi and, during the ride back, told her they

would be watching her and warned her not to go to the police.
                                           4
      Over the next several months, Wong de Abanto moved and transferred bank

offices twice, but still received threatening phone calls at work and at home.

Beginning in early 2005, the harassment intensified. Someone would knock on the

door of the family home in the middle of the night and leave before it was

answered. On February 16, 2005, Wong de Abanto’s husband answered the door

and found a dead dog with a rope tied around its neck. On another occasion in

March 2005, Wong de Abanto found her door painted red with a sickle and

hammer, the symbol of Shining Path. On April 24, 2005, Wong de Abanto

received a phone call and was told she was going to end up like the dog and that

this was how traitors, imperialists and “people who are with . . . Fujimori” end up.

This last phone call precipitated the family’s decision to leave Peru. Since leaving,

Wong de Abanto’s mother in Peru has received threatening phone calls indicating

that “they” know Wong de Abanto is with the “gringos” and that when she returns

to Peru they will give her a “warm welcome.”

      Although the IJ credited Wong de Abanto’s testimony, the IJ denied all

relief. The IJ concluded that Wong de Abanto was statutorily ineligible for asylum

or withholding of removal because she had not shown a nexus between Shining

Path’s mistreatment of her and any of the five protected grounds. The IJ concluded

that “this is a case of extortion” and that Shining Path’s interest in Wong de

Abanto was because of the information she could obtain through her position at the
                                          5
bank and not because of her political activity. The IJ denied CAT relief because

Shining Path was a terrorist group not connected to the government.

       The BIA agreed that Wong de Abanto had failed to show the required nexus

and dismissed her appeal. The BIA concluded that Wong de Abanto had not

shown that the harm she suffered from Shining Path “was other than criminal in

nature . . . .” The BIA agreed with the IJ that the record showed Shining Path’s

interest in Wong de Abanto “was due to her position at the bank and her access to

account information” and that the harm she suffered was because she had not

cooperated with Shining Path’s demand for information, rather than because of her

political opinion. The BIA further concluded that Shining Path’s references to

traitors and to her past support of President Fujimori were “‘incidental’ or

‘tangential’ in nature and insufficient to relate her experiences to a statutorily

protected ground.” The BIA stated that “any fear of the Shining Path upon return

to Peru is similarly lacking the required nexus to a statutorily protected ground.”

Wong de Abanto filed this petition for review.4

                                    II. DISCUSSION




       4
        On appeal to this Court, Wong de Abanto does not challenge the denial of her CAT
claim. Thus, we do not address this claim. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341,
1352 (11th Cir. 2009) (deeming abandoned petitioner’s CAT claim to which petitioner’s brief
made only a passing reference).
                                               6
       To establish eligibility for asylum, an applicant must show either past

persecution or a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.

INA § 101(a)(42); 8 U.S.C. § 1101(a)(42)(A); Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1230-31 (11th Cir. 2005); 8 C.F.R. § 208.13(a), (b).5 Under the REAL

ID Act of 2005, an asylum applicant must demonstrate that one of the protected

grounds “was or will be at least one central reason” for the persecution. INA §

208(b)(1)(B)(i), 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added); see Pub. L. No.

109-13, § 101(a)(3), 119 Stat. 231, 202 (2005) (amending 8 U.S.C. § 1158).6

       An applicant who claims persecution on account of her political opinion

must show that she was or will be persecuted because of her own actual or imputed

political opinion, not because of her persecutor’s political motives. I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 482, 112 S. Ct. 812, 816 (1992); Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 437-38 (11th Cir. 2004). Consequently, to establish


       5
         Similarly, an alien seeking withholding of removal must show that it is more likely than
not that she will be persecuted on account of race, religion, nationality, membership in a
particular social group, or political opinion upon being returned her country. INA § 241(b)(3), 8
U.S.C. § 1231(b)(3); Sepulveda, 401 F.3d at 1232. Because this standard is more stringent than
the standard for asylum, an alien who fails to establish asylum eligibility generally cannot satisfy
the higher burden for withholding of removal. Id. at 1232-33.

       6
        The REAL ID Act applies to all applications filed after May 11, 2005, the date the
REAL ID Act was enacted. See Pub. L. No. 109-13, § 101(h)(2), 119 Stat. at 305-06. Because
Wong de Abanto’s application was filed on December 4, 2006, the REAL ID Act’s provisions
apply to her case.
                                              7
persecution by a guerilla group on account of political opinion, it is not enough to

show that the applicant has been or will be targeted “due to her refusal to cooperate

with the guerillas.” Sanchez, 392 F.3d at 438 (involving counselor who worked to

rehabilitate young gang members and delinquents who refused to meet and

cooperate with the FARC); see also Rodriguez Morales v. U.S. Att’y Gen., 488

F.3d 884, 891 (11th Cir. 2007) (involving dentist who refused to provide dental

services to the FARC).

      Further, evidence of acts of private violence or criminal activity do not

demonstrate persecution on a protected ground. Ruiz v. U.S. Att’y Gen., 440 F.3d

1247, 1258 (11th Cir. 2006). Thus, being targeted by a guerilla group for

extortionate purposes is not persecution on account of political opinion. See

Rivera v. U.S. Att’y Gen., 487 F.3d 815, 821-22 (11th Cir. 2007) (involving

politically active business owner’s refusal to pay the FARC’s “war tax”). Finally,

under the substantial evidence standard of review, we will reverse the finding that

the applicant failed to demonstrate the required nexus only if the record compels a

finding to the contrary. See Rodriguez Morales, 488 F.3d at 890.

      Here, substantial evidence supports the IJ’s and the BIA’s findings that

Wong de Abanto was a victim of extortion and that the abuse she suffered at the

hands of Shining Path was a result of her refusal to give in to their extortionate



                                           8
demands and not because of her actual or imputed political opinion.7 Wong de

Abanto argues that she presented evidence of a mixed motive. She contends that

Shining Path’s central or primary motive was political, but that it was “infused by

elements of criminality.” However, the record supports the opposite conclusion –

that Shining Path was primarily interested in Wong de Abanto because as bank

manager she had access to information it wanted and that any political motive was

not a central reason for targeting her. See INA § 208(b)(1)(B)(i), 8 U.S.C.

§ 1158(b)(1)(B)(i) (requiring applicant to show that a protected ground “was or

will be at least one central reason for persecuting the applicant”).

       For example, Wong de Abanto repeatedly indicated both at the hearing and

in her asylum application statement that Shining Path’s purpose in calling and

kidnapping her was either to demand the bank account information or threaten her

if she continued to refuse to comply. Wong de Abanto admitted that, apart from

the demand for bank account information, Shining Path made no other demands of

her. Although Shining Path appears to have been somewhat aware of Wong de

Abanto’s political views, there is no evidence that Shining Path demanded that

Wong de Abanto cease any political activity. Indeed, Wong de Abanto testified

that she voluntarily had stopped her political activity in 2000, three years before

       7
         Because the BIA issued its own decision, but agreed with the IJ’s reasoning that Wong
de Abanto failed to establish a nexus to a statutorily protected ground, we review the decisions
of both the IJ and the BIA as to that issue. See Kazemzadeh, 577 F.3d at 1350.
                                                  9
Shining Path showed any interest in her. In short, there is no evidence that Shining

Path would have threatened her had she not had access to the bank account

information it sought.

          Wong de Abanto points to the stray derogatory remarks Shining Path

members made about her political allegiance to President Fujimori and expressing

displeasure that she had not helped in the release of President Gonzalo. We agree

that these remarks, like the remark about Wong de Abanto’s Chinese heritage,

were just that – stray remarks – and, in light of the record as a whole, do not

compel a conclusion that one of Shining Path’s central reasons for targeting Wong

de Abanto was her political opinion.

          In sum, we cannot say that the evidence compels a finding that Wong de

Abanto’s actual or imputed political opinion “was or will be at least one central

reason” for Shining Path’s persecution. See INA § 208(b)(1)(B)(i); 8 U.S.C.

§ 1158(b)(1)(B)(i). Because Wong de Abanto failed to carry her lower burden of

proof with regard to asylum, she is also ineligible for withholding of removal.

Accordingly, we deny her petition as to her claims of asylum and withholding of

removal and dismiss her petition to the extent she challenges the denial of CAT

relief.

          PETITION DISMISSED IN PART AND DENIED IN PART.



                                           10